COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Retired Judge Hodges*


MARY ELIZABETH GARDNER
                                                                   MEMORANDUM OPINION * *
v.     Record No. 2132-09-2                                            PER CURIAM
                                                                     FEBRUARY 23, 2010
SPOTSYLVANIA (COUNTY OF) SCHOOL BOARD AND
 VIRGINIA MUNICIPAL GROUP SELF-INSURANCE ASSOCIATION


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Wesley G. Marshall, on briefs), for appellant.

                 (Ralph L. Whitt, Jr.; Brandon R. Jordan; Whitt & Del Bueno, PC, on brief),
                 for appellees.


       Mary Elizabeth Gardner appeals a decision of the Workers’ Compensation Commission finding

that (1) employer was permitted to challenge authorization for treatment by Dr. Harold Young when it

denied claimant’s treatment and disability were causally related to the workplace injury; (2) employer

accepted responsibility for treatment costs for claimant’s workplace injury; (3) claimant’s treatment with

Dr. Young was unauthorized and not the responsibility of the employer; (4) future treatment with Dr.

Young would be unauthorized; and (5) claimant was responsible for payment for any treatment by Dr.

Young. We have reviewed the record and the commission’s opinion and find that this appeal is without

merit. 1 Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Gardner v. Spotsylvania (Cty of) Sch. Bd., VWC File No. 227-95-17 (Aug. 25, 2009). We dispense

       *
        Retired Judge Hodges took part in the consideration of this case by designation pursuant to
Code § 17.1-400(D).
      **
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         By letter dated November 13, 2009, appellees filed a motion to strike (a) claimant’s attempt to
designate “Carrier’s response to the orders, dated 12/31/07,” and (b) “the additional page of the
employer’s response to the Commission’s 20-day order for inclusion in the appendix.” Pursuant to Rule
1.5(B)(2) of the Virginia Workers’ Compensation Commission, these documents were not a part of the
with oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process. See

Code § 17.1-403; Rule 5A:27.

                                                                                             Affirmed.




record before the commission. Therefore, we grant appellees’ motion.
                                                -2-